reported below: 307 Mich App 485. Pursuant to MCR 7.305(H)(1), in lieu of granting leave to appeal, we vacate that part of the Court of Appeals judgment that added a requirement of defendant diligence to the traditional test for ascertaining whether there has been a violation of Brady v Maryland, 373 US 83; 83 S Ct 1194; 10 L Ed 2d 215 (1963). See People v Chenault, 495 Mich 142 (2014). However, because the defendant otherwise failed to demonstrate a Brady violation, we leave intact the result reached by the Court of Appeals. In all other requests, leave to appeal is denied, because we are not persuaded that the remaining questions presented should be reviewed by this Court.